Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 1-6, 11-15, 17-18, 21-23, and 27-29 are pending in this case.
Claims
Claim Amendments filed on 08/18/2021 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
No Double Patenting issues.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Farshad Farjami on 08/27/2021.	Please amend the application as follow:
	Claims 8-10 (Cancelled)

Claim 11 (Currently Amended): A method for use with a system including a non-transitory memory and a hardware processor, the method comprising:
receiving, using the hardware processor, an input sentence including a first predicate and a first argument depending from the first predicate, the input sentence further including a second argument depending from the first predicate;
identifying, using the hardware processor, the first predicate;
identifying, using the hardware processor, the first argument based on the first predicate;
representing, using the hardware processor, the first argument as a first multi-dimensional vector having a plurality of components each corresponding to a respective one of a plurality of letters included in the first argument;
applying, using the hardware processor, a dependency multiplication by multiplying the first multi-dimensional vector representing the first argument with a representation of a syntactic relation between the first argument and the first predicate to determine a semantic role of the first argument in the input sentence;
assigning, using the hardware processor, the first argument to [[an]] a first argument cluster based on the semantic role of the first argument;
assigning, using the hardware processor, the second argument to the first argument cluster; and
in response to assigning both the first argument and the second argument to the first argument cluster, determining, using the hardware processor, a similarity between the first argument cluster and a second argument cluster by deducting a value as a penalty from a cosine similarity between a first centroid of the first argument cluster and a second centroid of the second argument cluster.

Claim 23 (Currently Amended): A method for use with a system including a non-transitory memory and a hardware processor, the method comprising:
receiving, using the hardware processor, an input sentence including a first predicate, a first argument depending from the first predicate, and a second argument depending from the first predicate;
identifying, using the hardware processor, the first predicate;
identifying, using the hardware processor, the first argument based on the first predicate;
representing, using the hardware processor, the first argument as a first multi-dimensional vector having a plurality of components each corresponding to a respective one of a plurality of letters included in the first argument;
applying, using the hardware processor, a dependency multiplication to the first multi-dimensional vector representing the first argument to determine a semantic role of the first argument based on the first predicate;
assigning, using the hardware processor, the first argument to a first argument cluster based on the semantic role of the first argument;
assigning, using the hardware processor, the second argument to the first argument cluster; and
in response to assigning both the first argument and the second argument to the first argument cluster, determining, using the hardware processor, a similarity between the first argument cluster and a second argument cluster by deducting a value as a penalty from a cosine similarity between a first centroid of the first argument cluster and a second centroid of the second argument cluster.

Claims 24-26 (Cancelled)


			Reasons for Allowance
Claims 1-6, 11-15, 17-18, 21-23, and 27-29 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 08/18/2021 persuasive.

Siskind et al. (US 20140369596) – Teaching cross-product lattice including detections, tracker and states for word lattice. However, it does not teach dependency multiplication, cosine similarity penalty, and the rest of the claim limitations.

Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 08/28/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156